Citation Nr: 0732662	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-23 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation effective January 29, 2003.  The 
appellant, who had active service from October 1967 to May 
1969, disagreed with the assigned rating and appealed that 
decision to the BVA.  Thereafter, the appellant's claims file 
was transferred to the Des Moines, Iowa RO and the case was 
referred to the Board for appellate review.    
 
The appellant testified at a hearing before the Board in 
September 2004.  Thereafter, the Board remanded the case for 
further development in January 2006.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's post-traumatic stress disorder has been 
manifested by such symptoms as depressed mood, anxiety, 
insomnia and other sleep difficulties, nightmares, 
flashbacks, intrusive thoughts, irritability, difficulty with 
concentration, social isolation, compulsivity, and problems 
with supervision and authority. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for post-traumatic stress disorder have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, Diagnostic 
Code 9411 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for his service-connected post-traumatic 
stress disorder ("PTSD"), VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

A letter dated in January 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The January 2006 letter informed the appellant that 
additional information or evidence was needed to support his 
increased ratings claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Although the January 2006 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him since he was subsequently provided 
adequate notice, the claim was readjudicated, and an 
additional Supplemental Statement of the Case was provided to 
the appellant in	April 2007. 

The appellant's service medical records, VA medical records 
and private treatment records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was afforded 
two VA examinations that occurred in May 2003 and March 2006 
in connection with his claim. 38 C.F.R. § 3.159(c)(4).  The 
Board observes that the appellant appears to have been 
scheduled for a follow-up VA examination in March 2007; 
however, he failed to appear and did not provide the RO with 
an explanation as to his failure to appear. See October 2006 
VA examination request; October 2006 letter to the appellant; 
March 2007 VA addendum opinion (indicating that the appellant 
did not appear for an examination scheduled on March 5, 
2007).  

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate. See 38 C.F.R. § 3.655(a); Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  VA regulations provide that when the 
examination is scheduled in conjunction with any original 
claim, other than an original compensation claim, a reopened 
claim for a benefit that was previously disallowed, or a 
claim for increase, the claim shall be denied. 38 C.F.R. § 
3.655(b).  

Although the appellant failed to appear for his most recent 
VA examination and did not provide any reason for his failure 
to appear, the Board finds that it is more appropriate to 
adjudicate the claim based upon the present evidence of 
record rather than summarily deny the claim.  To the extent 
that this evidence may be incomplete or inadequate, the 
appellant cannot be prejudiced since additional evidence 
could not be obtained due to his own actions.  

The Board thus finds that there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case.  As 
such, the Board concludes that any such failure is harmless. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Lastly, the Board observes for the record that the appellant 
was provided notice as to disability ratings and effective 
dates in an October 2006 letter from the Appeals Management 
Center, as well as in the April 2007 Supplemental Statement 
of the Case.  Regardless, since the Board has concluded below 
that an increased rating of 50 percent in warranted in this 
case, the RO will have the opportunity to review the 
appropriateness of the effective date of the increase when it 
effectuates the award. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

B.  Law and Analysis 

The appellant has been assigned a 30 percent disability 
rating for his PTSD under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  He contends that his 
PTSD is more disabling than currently evaluated and has 
appealed for an increased rating. See	 June 2004 statement 
with VA Form 9.  As will be discussed in more detail below, 
the Board finds that the evidence of record is in relative 
equipoise as to whether the appellant is entitled to an 
increased rating for his PTSD; and as such, reasonable doubt 
requires that the appeal be granted. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (the 
"Court") discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

At the outset, the Board observes that the appellant has been 
diagnosed with (1) PTSD with depressive symptoms and (2) 
Cluster A personality traits. March 2006 VA examination 
report, p. 5.  The appellant's personality problems has been 
found to be separate and distinct from his service-connected 
PTSD; and the March 2006 VA examiner (who also examined the 
appellant in May 2003 and provided the March 2007 addendum 
opinion in this case) has differentiated the appellant's 
overall mental health symptomatology between his two 
disorders to the extent that he has specifically indicated 
that the appellant's personality problems dispose him to (1) 
misinterpret the motives of others, (2) to deal with anxiety 
by engaging in repetitive, compulsive behaviors, (3) to 
emotionally overreact to things beyond his control and to 
worry excessively and (4) to have exaggerated fears about 
people taking advantage of him. See March 2007 addendum 
opinion.  In addition, the examiner opined that approximately 
one-half of the impairment reflected by the appellant's 
Global Assessment of Functioning scores (discussed in more 
detail below) could properly be regarded as being due to his 
service-connected PTSD with depression, with the remaining 50 
percent due to his Cluster A personality traits. Id.  Thus, 
in evaluating the appellant's claim, the Board is cognizant 
of the appellant's differentiating symptomatology and will 
consider only the symptomatology attributable to the 
appellant's service-connected PTSD in evaluating this claim.  
However, to the extent that the record is unclear as to 
whether some of the symptomatology overlaps between his two 
disorders, the Board will resolve doubt in the appellant's 
favor and consider that symptomatology in adjudicating the 
appeal. See generally Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (observing that when it is not possible to 
separate the effects of a service-connected condition and a 
non-service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandate that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).  

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 30 percent evaluation is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The next 
highest rating of 50 percent requires a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id. 

Finally, a 100 percent disability rating is warranted upon a 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, GAF scores (referenced above) are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  A GAF score is highly probative 
as it relates directly to the appellant's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders. See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

In this case, the appellant has been assigned GAF scores 
ranging from 58 to 50. See May 2003 VA examination report 
(GAF score of 58 assigned); Vet. Center problem severity 
rating sheet (indicating an intake GAF score of 50 in June 
2003 and a Case Closing GAF score of 52 in November 2004); 
March 2006 VA examination report (GAF score of 52 assigned); 
and March 2007 addendum opinion (GAF score of 52 assigned).  
Typically, GAF scores ranging from 60 to 51 reflect moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social 
and occupational functioning (e.g., friends, conflicts with 
peers or co-workers).  Scores ranging from 50 to 41 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep job).  

A review of the evidence of record reveals that the 
appellant's disability at least falls within the 30 percent 
disability rating.  While the medical evidence indicates that 
the appellant does not have mild memory loss or panic 
attacks, it does show that the appellant experiences such 
PTSD symptomatology as depressed mood (March 2007 VA addendum 
report), anxiety (March 2006 records from J.A., M.D.), 
moderate sleep impairment that consists of mild insomnia (May 
2003 VA examination report; August 2003 records from J.A., 
M.D.), lethargy and fatigue (March 2006 records from J.A., 
M.D.), and nightmares that occur approximately once a week. 
September 2004 BVA hearing transcript, p. 15.  In addition, 
the appellant has reported experiencing flashbacks (Id., p. 
16; March 2006 records from J.A., M.D.), disassociating 
moments (September 2004 BVA hearing transcript, 
p. 16), daily intrusive thoughts (Id.) and 
suspiciousness/fear of others. Id., pgs. 7, 10; however, see 
March 2007 VA addendum opinion (appellant's personality 
problems dispose him to misinterpret the motives of others 
and to have exaggerated fears about people taking advantage 
of him).  In light of this evidence, the Board finds that the 
appellant generally meets the criteria for a 30 percent 
disability rating under Diagnostic Code 9411.  Therefore, the 
next question that must be addressed is whether the appellant 
is entitled to the next higher schedular evaluation for PTSD 
(50 percent).  

As noted above, a 50 percent disability rating requires a 
showing of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.  

In this case, there is evidence both in favor and against the 
assignment of an increased evaluation of 50 percent; and the 
Board observes that the appellant does not meet many of the 
specific sample rating criteria listed for a 50 percent 
disability rating.  However, neither of these factors 
prohibits the assignment of an increased rating in this case.  
It is sufficient that the Board finds the appellant's overall 
symptomatology rises to the level of illustrating 
occupational and social impairment with reduced reliability 
and productivity as a result of his PTSD in order for the 
appellant's disability rating to be increased to 50 percent.  
After reviewing all of the evidence of record, the Board 
concludes that the appellant's overall PTSD symptomatology 
does rise to the level of a 50 percent disability rating.  

Specifically, the Board observes that the appellant's affect 
has been described as "varying" and his mood has been found 
to be anxious and depressed. See generally May 1998 Vet. 
Center records; October 2003 VA medical records; March 2006 
VA examination report.  The appellant's depressive symptoms 
have been found to have a tendency to interfere with his 
energy and motivation; and also increase his moodiness. Id.  
While the appellant has been found to be oriented to time, 
place and manner and generally cooperative, he has also been 
noted to be defensive, angry and resentful in his 
presentation to others. See generally Vet. Center records 
dated in May 1998; May 2003 VA examination report, p. 1; 
medical records of J.A., M.D. dated in February 2005 and 
March 2006.  While his speech has been reported as logical, 
related, appropriate and clear, it has also been found to be 
pressured. May 1998 Vet. Center records; October 2003 VA 
medical records; March 2006 VA examination report, p. 4.  The 
appellant's mental status examinations have not revealed any 
indication of a formal thought disorder or of hallucinations. 
March 2006 VA examination report, p. 4.  However, the 
appellant has been noted to express highly suspicious, 
borderline kinds of ideas about malfeasance in terms of 
people in authoritative positions. March 2006 VA examination 
report, p. 4.  In addition, he has been found to experience 
obsessive thoughts, worries and certain compulsive behaviors. 
March 2006 VA examination report, p. 4.  Even though it 
appears that some of the above-referenced behaviors have 
generally been attributed to the appellant's Cluster A 
personality traits diagnosis rather than his diagnosis of 
PTSD, the Board finds it appropriate to consider this 
symptomatology as part of the appellant's overall mental 
health in adjudicating this appeal to the extent that is 
appears that some of the symptomatology overlaps. March 2007 
VA addendum opinion.  

The Board acknowledges that the appellant does not meet some 
of the rating criteria for a 50 percent rating under 
Diagnostic Code 9411.  Specifically, the record on appeal is 
devoid of medical evidence indicating that the appellant 
experiences difficulty in understanding complex commands; has 
circumstantial, circumlocutory, or stereotyped speech; or 
suffers impairment of long-term memory or abstract thinking. 
See Vet. Center records dated in May 1998 (appellant's 
judgment noted to be good and memory function normal); 
medical records from J.A., M.D. dated in February 2005 
(appellant noted to have normal insight and judgment), April 
2005 (appellant noted to have normal insight and judgment) 
and March 2006 (appellant found to have normal judgment and 
insight).  In addition, the appellant has not been found to 
exhibit inappropriate behavior (October 2003 VA medical 
records), problems with his temper (September 2004 BVA 
hearing transcript, p. 14) or a lack of impulse control.  The 
Board has taken this lack of symptomatology into 
consideration.  However, regardless of the foregoing, the 
Board finds that a 50 percent disability rating is consistent 
with the appellant's overall symptomatology in this case, 
particularly in light of (1) the fact that the appellant 
appears to experience difficulty in establishing and 
maintaining effective relationships due to his PTSD and (2) 
because the appellant has had a significant decline in his 
PTSD symptomatology as reflected by his most recent GAF 
scores.    

In this regard, the Board observes that while the evidence 
reflects that the appellant has been married to his spouse 
since 1992 (May 2003 VA examination report, p. 5), has a good 
relationship with his family (September 2004 BVA hearing 
transcript, 
p. 11), maintains some long-lasting friendships (Id.), and 
was employed by the same employer from 1977 until his 
retirement in February 2006 (appellant's employment 
statement; March 2006 VA examination report), he has 
specifically been found to have more difficulty than the 
average person in terms of dealing with working closely with 
others, dealing with the public and working closely with 
supervision. March 2007 VA addendum opinion.  The claims file 
contains numerous letters from the appellant that discuss his 
difficulties in working with management and co-workers prior 
to his retirement; and the fact that the appellant had been 
demoted on at least one occasion due to conflicts that could 
be associated with his PTSD symptomatology. Appellant's 
employment statement.  

In addition, evidence of record indicates that the appellant 
has experienced a decline in his GAF scores during the 
pendency of this appeal, a reflection that his overall 
psychiatric symptomatology appears to have increased over the 
last several years despite the use of medication. See May 
2003 VA examination report (GAF score of 58 assigned); Vet. 
Center problem severity rating sheet (indicating an intake 
GAF score of 50 in June 2003 and a Case Closing GAF score of 
52 in November 2004); March 2006 VA examination report (GAF 
score of 52 assigned); and March 2007 addendum opinion (GAF 
score of 52 assigned); June 2003 and October 2003 private 
medical records (indicating the appellant is taking 
medication for his PTSD).  Notably, the Board observes that 
when the appellant was seen in March 2006, the VA examiner 
who evaluated him indicated that the impairment directly 
ascribable to the appellant's PTSD was a little greater than 
the symptomatology observed by the examiner in May 2003. 
March 2006 VA examination report, p. 5.  In light of this 
evidence and the evidence discussed above, the Board resolves 
doubt in the appellant's favor that his present 
symptomatology as a whole more nearly approximates the 
criteria set forth for a 50 percent disability rating rather 
than a 30 percent rating.  To that extent, this appeal is 
granted. 

Next, the Board must address the question of whether the 
appellant is entitled to a disability rating in excess of 50 
percent.  As noted above, a 70 percent disability rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In this case, there 
is no evidence in the record that indicates that the 
appellant presently experiences suicidal ideation. See March 
2006 VA examination report, 
p. 4 (appellant denied any recent suicidal thoughts).  As 
discussed above, the appellant's mental status examinations 
and medical records have consistently revealed him to be 
alert, oriented and cooperative; as well as neatly groomed 
and appropriately behaved.  In addition, these records have 
(1) shown the appellant's speech to generally be logical and 
related and (2) do not contain any evidence of problems 
pertaining to a lack of impulse control.  While there is 
evidence that the appellant experiences certain compulsive 
behaviors (behaviors that have essentially been attributed to 
his non-service connected personality disorder), there is no 
indication that these behaviors interfere with the 
appellant's routine activities. March 2007 VA addendum 
opinion.  In addition, the Board notes no competent evidence 
of record indicating that the appellant suffers from near-
continuous panic or depression or spatial disorientation or 
that he has difficulty in adapting to stressful 
circumstances.  

Thus, while the Board acknowledges that the appellant has 
difficulty in establishing effective social relationships and 
also experienced impairment related to his work environment 
prior to retirement, a 50 percent disability rating takes 
into consideration those difficulties.  Therefore, the Board 
is of the opinion that a disability rating of 50 percent more 
nearly approximates the appellant's current symptomatology; 
and a higher disability rating of 70 percent is not warranted 
at this time.  This conclusion is supported by the overall 
evidence of record, including the appellant's most recent GAF 
scores of record. See March 2006 VA examination report (GAF 
score of 52); and March 2007 VA addendum opinion 
(confirmation of GAF score of 52).  The Board has also 
reviewed the schedular criteria for a 100 percent disability 
rating and finds that the appellant's overall symptomatology 
does not illustrate that he experiences total occupational 
and social impairment.  Nonetheless, should the appellant's 
disability picture change in the future, he may submit 
additional evidence which may qualify him for the assignment 
of a higher rating. See 38 C.F.R. § 4.1.    

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the appellant that his PTSD has resulted 
in marked interference with his employability (as evidenced 
by his prolonged employment with the same employer) or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation of 50 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


